Citation Nr: 1222980	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-27 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

The Veteran had active service from February 1969 to April 1971 and from June 1974 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a  January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied the Veteran's claim of service connection for hypertension.

In his September 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a video conference hearing before a Veterans Law Judge of the Board.  In a subsequent October 2009 letter, he stated that he wished to withdraw his request for a hearing.  As such, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

This matter was previously before the Board in June 2010 at which time it was remanded for additional development.  In November 2011, the Board requested a VA medical opinion of an internist, and in February 2012, the Board requested a clarification opinion from the VA internist.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that hypertension is the result of his service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

The Veteran's current hypertension is proximately due to service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of service connection for hypertension.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including hypertension, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he is entitled to service connection on a secondary basis for his hypertension because the hypertension is due to his service-connected diabetes mellitus type II.  

On VA examination in October 2007, the Veteran reported that the date of onset of his hypertension was in 2006.  The examiner noted that service records showed untreated hypertension in 1971 and pre-hypertension on another occasion.  This was followed by normotension reading.  However, the Veteran's blood pressure was definitely elevated in 2006 when he was started on antihypertensive medication.  The Veteran was diagnosed with essential hypertension that was noted to be present at the time of his enlistment in 1971.  The examiner opined that the Veteran's hypertension was not caused by or a result of his diabetes mellitus type II.  He stated that the Veteran's blood pressure was elevated at the time of entrance into service in 1971, but was normal on another occasion and pre-hypertensive on another occasion.  He noted that the Veteran's hypertension was untreated, and that because there was no microalbuminuria or elevation of creatinine, there was therefore no aggravation of diastolic hypertension.  The examiner also indicated that this was essential hypertension since there was no secondary etiology.  

In January 2012, a VA cardiologist reviewed the Veteran's claims file in order to determine whether the Veteran had preexisting hypertension that was aggravated by his period of service, and if not, to determine whether the Veteran's hypertension was related to his period of service.  In reviewing the Veteran's file, the cardiologist noted that the Veteran's entrance examination for his first period of service from February 1969 to April 1971 showed a blood pressure reading of 138/84.  Subsequent service treatment records, including a 1971 separation examination, did not reflect further elevated blood pressure readings.  The cardiologist observed that when the Veteran rejoined service in April 1974, his blood pressure reading at his medical examination was 152/88, but his two follow-up blood pressure readings were 118/62 and 118/80.  The cardiologist also noted that the Veteran's service treatment records were negative for a diagnosis of hypertension.  With regard to whether the Veteran was hypertensive at the time of joining service, the cardiologist found that the Veteran only had a single blood pressure reading of 138/84, and although this reading fell in the "borderline" range, it did not meet the criteria for hypertension.  He explained that the current criteria for hypertension were a systolic blood pressure greater than 140 mmHg and/or a diastolic blood pressure greater than 90 mmHg.  He also indicated that to confirm the existence of hypertension, it was recommended that at least 3 elevated blood pressure readings be obtained over a period of one to three months so as not to over-interpret a single measurement that was obtained in a potentially stressful situation, such as a physical examination performed for entry into service.  With respect to the Veteran's blood pressure reading of 152/88 upon his return to active duty in 1974, the cardiologist indicated that this was representative of an elevated blood pressure.  However, the Veteran's follow-up measurements were both normal, which suggested that the single high reading may have been situational.    

The cardiologist opined that there was not clear and unmistakable evidence that the Veteran had hypertension prior to entrance into either of his periods of active service.  He explained that the Veteran's blood pressure reading on entry in 1969 was in the borderline range, with neither an elevated systolic or diastolic pressure.  As for the Veteran's blood pressure measurement on entry in 1974, although it was in the hypertension range, the two subsequent blood pressure readings were entirely normal.  The cardiologist indicated that without further follow-up measurements, it was impossible to make a definitive diagnosis of hypertension at the time of the Veteran's entry into his second period of service.  

In a February 2012 addendum, the VA cardiologist was asked to determine whether the Veteran's hypertension was etiologically related to his period of active service.  He stated that there was inadequate information to address this issue, given the scarcity of documented blood pressures prior to either period of active service or at the time of the Veteran's separation.  He reiterated that there were only two elevated blood pressure measurements in the service treatment records, both associated with entry examinations.  The first reading that was taken before his initial entry fell into the category of borderline hypertension.  Regarding the second elevated blood pressure measurement prior to the second period of service, the cardiologist again asserted that two additional follow-up measurements were both clearly normal.  The cardiologist indicated that he could not find a subsequent blood pressure measurement prior to or in reasonable proximity following the Veteran's discharge from service, which made it difficult to speculate that the Veteran had developed chronic hypertension during his periods of service.  Instead, the cardiologist found it significant that the Veteran developed diabetes and severe obesity after separation from service, both of which were very commonly associated with hypertension.  Based on his experience and expertise in the area of hypertension and cardiovascular disease, the cardiologist opined that it was highly likely that the Veteran's subsequent hypertension was a result of his diabetes and obesity instead of it having developed during active service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place lower probative value on the October 2007 VA medical opinion.  The examiner essentially found that the Veteran's hypertension was not caused by or related to his diabetes mellitus type II because the Veteran had elevated blood pressure at the time of entrance into service in 1971.  He also noted that the Veteran's blood pressure was normal on another occasion and pre-hypertensive on another occasion.  Although the examiner provided a rationale for why the Veteran's hypertension was not secondary to his diabetes mellitus type II, namely, that the Veteran's hypertension preexisted his period of service, he did not explain why the Veteran had preexisting hypertension if his blood pressure reading did not meet the criteria for a diagnosis of hypertension prior to entry into service.  Therefore, the Board finds that the examiner's rationale for his opinion is inadequate.  Additionally, there appears to be a discrepancy with the examiner's reference to a 1971 entrance examination, as the Veteran's first period of active duty ended in April 1971, and service treatment records show that his blood pressure was evaluated on three occasions during his April 1974 entrance examination.  Therefore, the Board finds that the October 2007 VA medical opinion is internally inconsistent due to a misreading of the Veteran's service treatment records.   

The Board assigns greater weight to the January 2012 VA medical opinion with February 2012 addendum finding that the Veteran's hypertension was due to his service-connected diabetes mellitus type II.  In placing greater weight on the January 2012 and February 2012 opinions, the Board notes that in forming the opinions, the cardiologist explained how the Veteran did not have a preexisting hypertensive disorder prior to either period of service because he either did not meet the criteria for hypertension or had a single high blood pressure reading that was situational.  The cardiologist also found it difficult to speculate that the Veteran had developed chronic hypertension during his periods of service due to the lack of evidence of blood pressure readings in the records.  He concluded that it was more likely that the Veteran's hypertension was secondary to his service-connected diabetes mellitus type II instead of having developed during his periods of active service.  The Board finds the VA cardiologist's opinion to be highly probative and credible because he is a medical specialist in the fields of hypertension and cardiovascular disease.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Resolving all reasonable doubt in favor of the Veteran, the Board accordingly finds the January 2012 and February 2012 VA medical opinions to be the most probative and persuasive as to whether the Veteran's hypertension was due to his service-connected diabetes mellitus type II. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's hypertension, due to his service-connected diabetes mellitus type II, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for hypertension, as secondary to service-connected diabetes mellitus type II, is granted.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


